Citation Nr: 0012735	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral varicose veins, prior to February 1, 1998, to 
include whether a reduction in the evaluation of that 
bilateral disability to separate 10 percent evaluations for 
varicose veins of her right and left lower extremities, was 
appropriate.

2.  Entitlement to an increased evaluation for pancreatitis 
and cholecystectomy, currently evaluated at 30 percent.

3.  Entitlement to an extension of a temporary total 
evaluation for convalescent purposes (pursuant to 38 C.F.R. § 
4.30) beyond January 31, 1995.

4.  Entitlement to service connection for a bilateral foot 
condition, to include heel spurs with plantar fasciitis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to the veteran's 
service-connected disabilities.

6. Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with gastritis, to include as secondary 
to the veteran's service-connected pancreatitis.

7.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


Appellant, her spouse, son, daughter, and a friend.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In an August 1994 rating action, the RO denied the 
veteran's claims of entitlement to ratings in excess of 30 
percent for her pancreatitis (which, along with the residuals 
of her cholecystectomy, are evaluated under the rating 
criteria for pancreatitis), as well as her bilateral varicose 
veins.  In a February 1995 rating decision, the RO granted 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 from December 26, 1994, to January 31, 1995; the 
veteran has challenged the RO denial of an extension of these 
benefits.  In May 1995, the RO denied service connection for 
bilateral heel spurs with plantar fasciitis.  In that same 
decision, the RO also denied, on the basis that the claim was 
not well grounded, service connection for an acquired 
psychiatric disorder, to include on a secondary basis.  In 
addition, in April 1996, the RO denied the veteran's claim of 
entitlement to a TDIU.  Thereafter, in April 1997, the RO 
denied service connection for GERD with gastritis, to include 
on a secondary basis, and proposed to reduce the evaluation 
of the veteran's bilateral varicose veins to 10 percent.  
Finally, in a February 1998 rating decision, the RO 
effectuated the reduction of the evaluation of the veteran's 
bilateral varicose veins, resulting in separate 10 percent 
evaluations for varicose veins or each of her lower 
extremities, effective February 1, 1998.  The veteran timely 
appealed each of these determinations to the Board.

When this case previously was before the Board in November 
1996, it was remanded for additional development and 
adjudication.  In doing so, the Board pointed out that, in 
her August 1996 Substantive Appeal, the veteran, indicated 
that she wished to be afforded both Travel Board and Central 
Office hearings.  In the remand, the Board further observed 
that an August 1996 Routing and Transmittal Slip reflected 
that the veteran had been docketed for a Travel Board 
hearing, and inquired whether she also desired a hearing 
before the hearing officer at the RO.  In addition, the Board 
noted that, in September 1996, her representative indicated 
that the veteran wanted a hearing before the local hearing 
officer first.  In the remand, the Board instructed the RO to 
clarify whether the veteran still wished to be afforded a 
Board hearing, and if so, what type of Board hearing she 
desired.  

In compliance with the Board's instructions, the RO requested 
that the veteran indicate her intentions.  In response, in 
November 1996, the veteran stated, "I will go to a hearing 
in Saint Louis or Washington, which ever [sic]."  A February 
1997 Report of Contact reflects that the veteran indicated 
that she wanted another hearing "if she is disallowed."  In 
February 2000, the Board sent a letter to the veteran 
requesting that she clarify this matter.  In a response 
received at the Board the next month, the veteran indicated 
that she did not wish to be afforded a Board hearing, and 
instead requested that decisions on her appeal be made based 
on the evidence currently of record.  As such, the veteran's 
request for a Board hearing has thus been withdrawn and the 
Board will proceed with the consideration of the issues on 
appeal.  See 38 C.F.R. § 20.704(e) (1999).

The Board has rendered a decision (in full or in part) on the 
claims for a higher evaluation for varicose veins; for 
extension of a temporary total evaluation after January 31, 
1995; and for service connection for GERD with gastritis, for 
a bilateral foot condition, and for a psychiatric disorder.  
However, the remaining issues are addressed in the REMAND 
following the ORDER portion of the DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence of record shows that through 
December 1997, the veteran's bilateral varicose veins have 
been manifested by multiple varicosities, both above and 
below the knees on each lower extremity, including of the 
saphenous veins; and pain, cramping, and swelling, somewhat 
relieved by elevation of the lower extremities; the veteran 
has utilized pain medications and anti-embolism stockings.  
There is no evidence of varicosities ranging over two 
centimeters in diameter, and the disability has not been 
shown to be productive of distortion, episodes of ulceration, 
edema or involvement of deep circulation.

3.  There has been no showing of sustained improvement of the 
veteran's bilateral varicose veins under the ordinary 
conditions of life; rather, the evidence discloses a 
temporary reduction in symptomatology due to bed rest, 
followed by evidence indicating a worsening of the 
disability.

4.  There is no competent medical evidence that the veteran 
suffered from postoperative residuals of surgery to treat her 
bilateral varicose veins subsequent to January 31, 1995.

5.  There is no competent medical evidence of a nexus between 
the veteran's in-service foot problems and any current 
bilateral foot disability.  

6.  The service medical records reflect that the veteran was 
treated on numerous occasions for complaints of recurrent 
problems involving her upper gastro-esophageal tract and that 
she was diagnosed as having GERD and gastritis; the post-
service medical evidence shows continued treatment and 
diagnoses of GERD and gastritis, and a VA examiner has 
attributed her current GERD and gastritis to her period of 
military service.

7.  The record contains competent medical evidence indicating 
that the veteran has a psychiatric disability that resulted 
from or has been aggravated, at least in part, due to 
symptomatology attributable to her service-connected 
disabilities.

8.  The veteran's claim for secondary service connection for 
psychiatric disability is plausible.


CONCLUSIONS OF LAW

1.  As the reduction of a 30 percent rating for bilateral 
varicose veins to separate 10 percent rating for each of her 
lower extremities was not proper, the criteria for 
restoration of the 30 percent evaluation, effective February 
1, 1998, are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.344 (1999).

2.  The criteria for a rating in excess of 30 percent for 
bilateral varicose veins of the lower extremities, prior to 
February 1, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 
7120 (1997, 1998).

3.  The criteria for an extension of a temporary total 
disability rating for convalescent purposes, beyond January 
31, 1995, have not been met.  38 C.F.R. § 4.30 (1999).

4.  The veteran's claim for service connection for a 
bilateral foot condition, to include heel spurs with plantar 
fasciitis, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The criteria for service connection for GERD with 
gastritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303.

6.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for psychiatric disability.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of bilateral varicose veins

A.  Background

In an October 1986 rating action, the RO granted service 
connection for bilateral varicose veins and assigned a 
noncompensable evaluation, effective January 16, 1986.  
Thereafter, in September 1987, the RO increased the 
evaluation of this disability to 30 percent, effective August 
27, 1987.  The 30 percent evaluation remained in effect when 
the veteran's claim for an increased rating for her bilateral 
varicose veins was received at the RO in May 1994.  As 
discussed above, in August 1994, the RO denied entitlement to 
a higher evaluation for the veteran's bilateral varicose 
veins; however, in April 1997, the RO proposed to decrease 
the evaluation of this disability, based on the findings 
contained in a December 1996 VA examination report.  In 
November 1997, the RO initially effectuated that reduction to 
a single 10 percent rating, effective February 1, 1998; 
however, in light of the revision of the criteria for 
evaluating this disability that became effective in January 
1998, the RO assigned separate 10 percent ratings for 
varicose veins of each of the veteran's lower extremities, 
effective February 1, 1998.

VA outpatient treatment records, dated from July 1990 to June 
1994, show that the veteran was seen on several occasions for 
treatment of her bilateral varicose veins.  The records 
indicate that she reported having chronic pain, numbness and 
transient neuropathy.  In addition, a June 1994 entry 
reflects that she was advised to undergo high ligation of the 
greater saphenous veins, bilaterally, with stab avulsion 
ligation, to treat her varicose veins.

Thereafter, the veteran was hospitalized from December 26 to 
December 31, 1994, at the VA Medical Center in Columbia, 
Missouri (Columbia VAMC) for surgical treatment of her 
bilateral varicose veins.  The hospitalization report 
reflects that the veteran had a twenty-year history of 
suffering from painful bilateral varicose veins in her lower 
extremities, bilaterally.  In addition, the physician 
indicated that the pain attributable to this condition had 
increased during the previous year.  Vein mapping prior to 
surgery showed the deep saphenous system to be adequate in 
the lower extremities, bilaterally.  High ligation of the 
saphenous vein bilaterally was performed, with multiple stab 
avulsions and ligation of tortuous varicosities in her lower 
extremities, bilaterally.  The veteran reportedly tolerated 
the procedure well, had an unremarkable post-operative 
course, and was discharged on December 31, 1994.  The 
discharge summary indicated that the veteran was advised to 
return to the vascular surgery clinic in two weeks and to 
resume her regimen of pre-hospitalization medications.  In 
addition, the physician recommended that the veteran limit 
her activities to light ambulation until that visit.  The 
discharge diagnosis was painful varicose veins, bilaterally.

In March 1995, when seen by on a VA outpatient basis for 
treatment of her varicose veins, the veteran complained of 
having severe pain and burning.  The physician noted the 
veteran's recent vascular surgery and indicated that, 
subsequent to the surgery, she exhibited wound breakdown; 
however, the ulcerations were by then well healed.  The 
examination further revealed that she had a few "spider" 
varicosities.  The assessment of the examiner was that the 
veteran might be a candidate for sclerotic therapy but that 
that was not likely to relieve her pain.  In addition, he 
commented that he "doubted" that either that the "surgical 
intervention" would improve her superficial varicosities 
below her calves or improve her "pain."  However, the 
examiner suggested that the veteran be fitted with orthotics 
in an attempt to deal with the pain stemming from her 
varicose veins; he also suggested that she might benefit from 
custom fitted orthopedic support stockings.  The diagnosis 
was chronic pain syndrome.

When examined in the vascular surgery clinic in April 1995, 
the physician indicated that, despite undergoing surgery in 
December 1994 and receiving follow-up treatment at that 
clinic, the veteran suffered from recurrent painful and 
swollen legs bilaterally.  In addition, he stated that the 
veteran had spider veins bilaterally.  The examiner further 
indicated that he legs were swollen, bilaterally, and 
diagnosed her as having chronic pain and questionable 
vascular insufficiency.  In addition, further VA outpatient 
treatment records, dated from May to July 1995, reflect that 
the veteran was seen on several occasions for further 
treatment of various complaints relating to her bilateral 
varicose veins.

Thereafter, in July 1995, the veteran and her spouse 
testified before a hearing officer in support her various 
claims, including for a higher evaluation for her bilateral 
varicose veins.  During the hearing, the veteran reported 
that, despite undergoing surgery the previous December, as a 
result of varicose veins, she was unable to walk for a 
distance of more than approximately 100 to 150 feet due to 
foot and leg pain.  Further, she stated that her legs 
chronically "cramp up" and are stiff and sore, and is 
unable to get relief because she is allergic to numerous 
medications, including Codeine and Ibuprofen.  The veteran 
indicated that her legs were chronically swollen, that her 
surgical scars were ulcerated, and the only therapy that 
helped was "sitting down."  She also reported that the 
vascular changes "went up to her hips."  In addition, the 
veteran described that the symptoms as "daily occurrences."  
The veteran also testified that she was not able to wear 
orthopedic support hose to treat varicose veins because her 
lower extremities swell.  Further, she reported, and in his 
testimony her spouse confirmed, that she often awakened in 
the middle of the night as a result of pain stemming from her 
varicose veins.  

Further VA outpatient treatment records show that, in October 
1995, the veteran was seen for continuing complaints of pain 
and swelling in her lower extremities.  In addition, she 
reported that only "laying down" or elevating her lower 
extremities relieved her symptoms.  The examiner diagnosed 
vascular insufficiency and recommended that she treat the 
disability with orthopedic hose.  In addition, he recommended 
that she return to the clinic in six months for a follow-up.

In March 1996, the veteran was afforded a formal VA vascular 
examination to assess the severity of her varicose veins.  
The physician indicated that the veteran had suffered from 
painful varicose veins since the late 1970s and that, on 
occasion, they would become inflamed with "occasional 
thrombophlebitis."  In addition, he observed that the 
veteran underwent venous stripping other the bilateral lower 
extremities in December 1995, but that, since that time, she 
continued to have "aching in her legs."  The physician also 
reported that the veteran suffered from chronic swelling in 
her lower extremities, which worsened with physical activity.  
As a result, the examiner stated the veteran experienced 
difficulty ascending and descending stairs.  The examination 
revealed that there was no pulsation in her veins and that 
her arterial pulses were full.  The physician further 
indicated that she had multiple constellations of tortuous 
varicosities bilaterally on her thighs and calves.  The 
examination also revealed that her skin temperature was 
"normal to the touch," and that there was some mild 
paresthesia in her left knee.  The diagnoses were varicose 
veins and chronic venous insufficiency.

In July 1996, the veteran, her spouse and a friend testified 
before a hearing officer at the RO.  During the hearing, the 
veteran reported that she had blood clotting due to her 
varicose veins, and that, as a result, she treated the 
disability with aspirin.  In addition, she stated that, 
despite wearing support hose for approximately six months, 
she continued to experience pain, cramping and exertion when 
she walked.  Further, the veteran testified that her vascular 
surgeon told her that she had poor circulation in the veins 
of her legs, and advised her elevating her feet.  The veteran 
stated that despite doing so, her symptoms persisted.  In 
addition, the veteran's spouse indicated he observed his wife 
being in pain when she walked, and he too attributed that 
symptom to her bilateral varicose veins.  Further, the 
veteran's friend testified that she had had a great deal of 
opportunity to observe the veteran's condition because not 
only had she formerly worked with her at a local motel but 
also she lived across the street from her.  Her friend 
indicated that the veteran spent a great deal of time lying 
down in bed or on her couch, with pillows elevating her feet, 
to treat the disability.  In addition, her friend stated that 
the veteran's feet were often swollen and that she frequently 
had to drive the veteran for treatment of the disability to 
the Columbia VAMC because the veteran was unable to drive 
herself due to the disability.  She also said that she often 
helped the veteran perform domestic chores because she was 
not able to stand or engage in physical activities for any 
length of time.  

Thereafter, when this matter was before the Board in November 
1996, this claim was remanded because the March 1996 VA 
examination report did not contain sufficient findings upon 
which to evaluate the disability.  

In compliance with the Board's instructions, in December 
1996, the veteran underwent VA examination.  The physician 
noted the veteran's history of having suffered from varicose 
veins since service.  In addition, he observed that in 1977, 
the veteran developed superficial phlebitis and was treated 
with leg elevation and warm soaks.  The examiner indicated 
that, at that time, the veteran denied having any deep vein 
thrombosis, and that, based on his interview with the 
veteran, it appeared to him that the veteran's superficial 
phlebitis had resolved.  Further, the veteran provided a 
history of having had two episodes of deep vein thrombosis on 
her left side between 1978 and 1981.

During the examination, the veteran stated that she was 
advised to keep her legs elevated and to wear support anti-
embolic thigh stockings to treat the disability.  She added 
that she had done so, but that, because her varicose veins 
were so severely disabling, in December 1994 she had surgery 
to treat the condition.  The veteran reported that despite 
elevating her legs, wearing stockings and undergoing surgery, 
the pain and swelling had persisted.  The examination 
revealed the presence of approximately five spider formations 
on her legs.  However, the examiner described her skin as 
"strikingly healthy and light pink."  In addition, the 
physician reported that there were no varicose veins in the 
anterior or posterior thighs or calves, although there were 
some prominent superficial veins noted in her feet and those 
appeared to be very normal.  The examination further 
disclosed that both gaiter areas had normal skin and had no 
brawny pigmentation or stasis changes.  In addition, there 
was no swelling of the ankle areas despite the fact that the 
"antecedent interview had been about [one] hour with her 
legs dependent."  Finally, the physician indicated that the 
veteran was not wearing pressure stockings and her feet were 
warm.

The examiner diagnosed the veteran as having a history of 
bilateral varicose veins; status post bilateral leg 
superficial phlebitis; status post left deep vein thrombosis 
in 1978 and 1981; and bilateral varicose vein stripping.  
Subsequent to offering these diagnoses, the physician 
indicated that the history and complaints relating to the 
disability provided by the veteran were "reasonable," but 
at the present time, her legs appeared "benign."  In 
addition, he opined that the disability should not "present 
a block to employment."  

As noted above, based on the findings contained in the 
December 1996 VA examination report, in April 1997, the RO 
proposed to reduce the evaluation of this disability to 10 
percent.  In response, in several statements, the veteran 
challenged the conclusion that the disability had improved, 
reiterated her contention that a higher rating was warranted, 
and requested that she be afforded another examination.  

Thereafter, an April 1997 outpatient treatment entry from the 
VA vascular clinic reflects that the veteran was seen for 
complaints of worsening pain in both legs as a consequence of 
her bilateral varicose veins.  The examiner indicated that 
she had been wearing TEDs (anti-embolism stockings) regularly 
and "maintaining an elevated position of her legs."  In 
addition, the physician noted that the veteran was treating 
the pain with Naprosyn, which the veteran stated "blunted" 
the pain.  The outpatient entry further reflects that the 
veteran complained that the disability was manifested by 
swelling and a "change in the color" of her skin.  The 
veteran also reported that the pain increased throughout the 
day.  The physician indicated that, upon examination, the 
veteran's bilateral varicose veins were not "extremely 
prominent."  However, the examiner stated that there were 
several "blotches" on the right lower extremity and that it 
was more tender than the left.  The physician diagnosed the 
veteran as having peripheral vascular disease and recommended 
that she treat the disability by continuing to wear anti-
embolism stockings.

In July 1997, the veteran, as well as her spouse, son and 
daughter, testified at a hearing before a hearing officer at 
the RO in support of this claim.  With respect to the 
proposed reduction in the evaluation of this disability, 
citing 38 C.F.R. § 3.344(a), the veteran argued that a 
reduction was not warranted because her bilateral varicose 
veins were the type of disability described in that 
regulation which becomes relatively symptom-free after 
prolonged rest.  In this regard, she indicated that she had 
been treating the disability by lying down and keeping her 
legs elevated.  The veteran further asserted that there had 
been no showing that the improvement would be sustained under 
ordinary conditions of life.  Indeed, the veteran asserted 
that the pain and swelling attributable to the disability had 
worsened, and that an increase in the evaluation, rather than 
a reduction, was warranted.

An August 1997 VA outpatient treatment entry shows that the 
veteran was seen for swelling in her legs.  Subsequent 
outpatient treatment records, dated from August to December 
1997, however, are negative for further complaints or 
treatment of symptomatology related to her bilateral varicose 
veins.

Thereafter, in November 1997 rating action that was included 
in the Supplemental Statement of the Case (SSOC) that was 
issued that same month, the RO implemented the reduction of 
the rating for the veteran's bilateral varicose veins from 30 
percent to 10 percent, and indicated that it was effective 
February 1, 1998.  Then, in a January 1998 decision that was 
included in the SSOC issued to the veteran that same month, 
the RO reduced the evaluation of the veteran's bilateral 
varicose veins to 10 percent, effective February 1, 1998.  In 
doing so, the RO evaluated the evidence under the criteria 
contained in Diagnostic Code 7120, which was effective when 
she filed her claim as well as that that became effective on 
January 12, 1998.  Then, in a September 1998 rating action, a 
copy of which was issued to the veteran in an SSOC issued 
that same month, the RO indicated that the reduction would 
result in 10 percent evaluations for each of the veteran's 
lower extremities, rather than a single 10 percent disability 
rating.

Finally, in numerous statements, the veteran essentially 
echoed the contentions she made at her personal hearing and 
during her VA examinations.  In addition, her friends, as 
well as members of her family, in essence reported that the 
observed that the veteran's bilateral varicose veins were 
severely disabling and that, in their opinions, precluded her 
from maintaining gainful employment.  As such, the veteran, 
her friends and members of her family contended that an 
increased evaluation for this condition was warranted.

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a higher evaluation for varicose veins is plausible 
and capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all available relevant evidence pertaining to this claim 
has been obtained and that no further assistance to the 
veteran is required to comply with the duty to assist her, 
pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

As noted above, when the veteran filed her claim for an 
increased rating for her bilateral varicose veins of his 
lower extremities, the condition had been rated as one 
disability, and evaluated as 30 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7120, since August 27, 
1987.  During the course of this appeal, the criteria for 
evaluating cardiovascular disorders were changed, effective 
on January 12, 1998.  62 Fed. Reg. 65219 (1997).  After 
considering the regulations changes, in January 1998, the RO 
reduced the 30 percent evaluation to separate 10 percent 
evaluations each for the veteran's varicose veins of the 
right and left lower extremities, effective February 1, 1998.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, VA must consider the claim pursuant under 
the former criteria up to January 12, 1998, and, thereafter, 
under both the former and revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  The RO has considered 
both the former and revised criteria in evaluating the 
disability; in this regard, there is no due process bar to 
the Board doing likewise.  However, because the claims file 
contains pertinent evidence dated only up to December 1997, 
prior to the effective date of the regulations, and because 
the final rule for the revised criteria does not authorize 
retroactive application of that criteria, the Board finds 
that only the former criteria should be applied to the 
evidence currently of record.  As discussed, below, a remand 
for procurement of evidence subsequent to the date of the 
revised criteria (and for application of the former and 
revised criteria to that evidence) is necessary. 

Under the former applicable criteria, a 30 percent rating for 
bilateral varicose veins of the lower extremities was 
warranted for moderately severe varicose veins involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion, but 
without involvement of the deep circulation.  A 50 percent 
evaluation required severe bilateral varicose veins, 
manifested by involvement of superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, but with 
no involvement of the deep circulation.  A maximum 60 percent 
evaluation for pronounced bilateral varicose veins was 
warranted where the disability was manifested by findings of 
a severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelburg's and Perthe's 
tests, with ulceration and pigmentation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The Board acknowledges that the reduction of the single 30 
percent evaluation to separate 10 percent evaluations each 
for varicose veins of the right and left leg was n this case 
was based upon application of the revised criteria of 
Diagnostic Code 7120.  Specifically, a note under that 
Diagnostic Codes provides that, in circumstances where more 
than one extremity is involved, each extremity is to be 
evaluated separately, and thereafter combined pursuant to 
38 C.F.R. § 4.25, using the bilateral factor contained in 
38 C.F.R. § 4.26, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998).

However, because this case involved a rating in effect for 
more than five years, the provisions of 38 C.F.R. § 3.344 
govern.  38 C.F.R. § 3.344(a) provides that ratings on 
account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  That section further instructs that 
ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.

Based consideration of the evidence of record in light of the 
above rating and reduction criteria, the Board must conclude 
the criteria for restoration of the 30 percent evaluation are 
met, but that the evidence does not demonstrate that the 
criteria for an evaluation in excess of 30 percent, prior to 
January 12, 1998, are not met.

In reaching these determinations, Board observes that VA 
outpatient treatment records, dated prior to the veteran's 
December 1994 surgery, show that that the disability was 
shown to be manifested by superficial veins above and below 
the knee that were productive of chronic pain, numbness and 
transient neuropathy.  However, the evidence does not 
indicate that the disability was shown to be productive of 
marked distortion and sacculation, or that she suffered from 
edema or episodes of ulceration.  VA outpatient treatment 
records dated subsequent to the December 1994 surgery reflect 
that the disability continued to be productive of severe pain 
and functional impairment, and that, although she initially 
had wound breakdown, e.g., ulceration, the ulceration shortly 
thereafter resolved.  However, in March 1995, a VA examiner 
opined that he doubted that further surgical intervention 
would ameliorate the pain stemming from her varicose veins.  
Further, although subsequent outpatient treatment entries 
show that, in addition to persistent pain, the disability was 
also productive of bilateral swelling, there continued to be 
no evidence that the disability was manifested by marked 
distortion and sacculation or episodes of ulceration.

In addition, the transcript of the July 1995 reflects that 
the disability continued to be productive of daily pain, 
cramping, swelling and corresponding functional impairment 
that was resolved only by rest.  Further, an October 1995 
outpatient treatment entry reflects that she continued to 
have pain and swelling, and that the symptoms were relieved 
only by rest, i.e., by lying down.  Again, however, there was 
no evidence or marked distortion, sacculation or episodes of 
ulceration.

The March 1996 VA examination report shows that the 
disability continued to be productive of chronic, disabling 
pain and swelling, which was aggravated by physical activity.  
The report further reflects that, although the disability was 
manifested by multiple constellations of tortuous 
varicosities on each of her thighs and calves, again there 
was no indication that the disability was manifested by 
marked distortion, sacculation or episodes of ulceration, 
i.e., the clinical findings necessary for the next higher 
evaluation.

Further, the July 1996 hearing testimony of the veteran, her 
spouse and her friend similarly reflects that the disability 
continued to be productive of significant and disabling pain, 
swelling and functional impairment.  In addition, the veteran 
testified that such persisted despite the fact that she was 
now following her vascular surgeon's recommendation and 
keeping her feet elevated.  None of the witnesses at the 
hearing, however, even suggested that the disability was 
productive of marked distortion, sacculation or episodes of 
ulceration.

The December 1996 VA examination report shows that the 
disability picture ostensibly improved.  The report reflects, 
however, that the veteran continued to treat the disability 
by elevating her legs and with bed rest.  Indeed, despite the 
veteran's history of having suffered from painful, disabling 
bilateral varicose veins since the 1970s, the examiner 
commented that her skin appeared "strikingly healthy and 
light pink," which the Board observes was a stark contrast 
to that found on the VA examination that had been conducted 
earlier that year, as well as with the findings contained in 
the VA outpatient treatment records dated within 
approximately two year prior to that examination.  Further, 
an April 1997 VA outpatient treatment entry shows that the 
disability had somewhat worsened; the examiner indicated 
that, despite treating the disability with TEDs, it was 
productive of several blotches, tenderness, and subjective 
complaints of pain and swelling.

On the basis of the above, the Board first concludes that the 
criteria for restoration of the single, 30 percent evaluation 
for bilateral varicose veins are met. The proposed reduction 
was based upon the findings of one examination, which 
reflects the results of bed rest.  This is contrary to the 
provisions of 38 C.F.R. § 3.344(a).  The Board also notes 
that evidence of record did not show sustained improvement 
under the ordinary conditions of life; indeed, an outpatient 
treatment record, dated just four months subsequent to the 
December 1996 VA examination report, affirmatively shows that 
the improvement was not sustained.  Subsequent evidence 
confirmed this fact.  Under these circumstances, the Board 
finds that the reduction was not proper, and that the 
criteria for restoration of the 30 percent evaluation for 
bilateral varicose veins are met.  

However, the Board finds no basis for an evaluation in excess 
of 30 percent prior to the effective date of the revised 
criteria in January 1998.  The Board finds that evidence, as 
a whole, demonstrates that the veteran's bilateral varicose 
veins most closely approximate the criteria for a 30 percent 
rating under the former criteria.  While the veteran 
complained of swelling, as discussed above, there is no 
evidence that the disability was productive of marked 
distortion, sacculation or episodes of ulceration.  As such, 
entitlement to the next higher, 60 percent, evaluation is not 
warranted.

II.  Extension of a temporary total evaluation for 
convalescent purposes beyond January 31, 1995

As discussed above, in December 1994, the veteran underwent 
high ligation of the saphenous vein bilaterally, with 
multiple stab avulsions and ligations of tortuous 
varicosities in her lower extremities, bilaterally.  The 
veteran reportedly tolerated the procedure well, had an 
unremarkable post-operative course, and was discharged on 
December 31, 1994.  In addition, she was advised to return 
for a follow-up visit within two weeks.  Further, the 
hospitalization report reflects that she was able to resume 
limit her activities to light ambulation until that visit, 
i.e., for approximately two weeks.  

As noted in the introduction to this decision, in February 
1995, the RO granted entitlement to a temporary total 
evaluation following her hospitalization under the provisions 
of 38 C.F.R. § 4.30, for the period from December 26, 1994, 
to January 31, 1995.  The Board observes that the veteran 
appealed, arguing in various statements, as well as during 
her July 1995 personal hearing, that she the temporary total 
evaluation should be extended for at least three more months, 
and perhaps, even permanently.

The only medical evidence of record that specifically 
addresses the veteran's need for convalescence, other than 
the December 1994 hospitalization report, is a February 1995 
VA outpatient treatment entry.  That record reflects that the 
examiner, who treated the veteran at the podiatry clinic at 
the Columbia VAMC for bilateral heel spurs with plantar 
fasciitis, recommended that she remain off work until 
reevaluated on March 23, 1995.

Pursuant to 38 C.F.R. § 4.30(a) (1999), a temporary total 
disability rating for convalescent purposes will be assigned, 
if established by report at hospital discharge or outpatient 
release, for (1) surgery necessitating one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps or recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
a cast, without surgery, of one major joint or more.  In 
addition, extensions of one, two or three months beyond the 
initial three-month period may be made under the same bases 
as those for an initial award.  38 C.F.R. § 4.30(b).  In 
addition, under certain circumstances, further extensions of 
up to another six months may be available.  Id.

As this case involves only the question of the continued need 
for convalescence following her December 1994 vascular 
surgery, only the provision of section 4.30 pertaining to 
severe postoperative residuals is relevant to the instant 
case.  See 38 C.F.R. § 4.30(a)(2).  Here, the only medical 
evidence addressing the veteran's need for convalescence 
following her December 1994 vascular surgery shows that she 
was able to return to her activities within two weeks of that 
surgery, i.e., in mid January, prior to the cessation of the 
total rating.  The only other evidence indicates that, 
although the veteran needed remain out of work, doing so was 
for treatment of her bilateral heel spurs with plantar 
fasciitis, a condition for which service connection is not in 
effect.  Accordingly, the criteria for an extension of the 
veteran's temporary total rating for convalescent purposes 
subsequent to January 31, 1995 have not been met.

III.  Service connection claims

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims 
for service connection.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to the claim, and the claim must fail.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 
Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under he court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).


A.  Bilateral foot condition 

As noted by the Board in the November 1996 remand, the 
service medical records reflect that the veteran received 
treatment for foot problems during service, including surgery 
to treat her hallux valgus, and at separation from service, 
she was diagnosed as status post surgical correction of 
hallux valgus.  The Board further observed that the veteran 
contended that the condition she currently seeks service 
connection for, bilateral heel spurs with plantar fasciitis, 
was related to her complaints and treatment noted during 
service.

In February 1995, the veteran filed a claim for service 
connection for bilateral heel spurs with plantar fasciitis.  
In support, she indicated that she was receiving VA treatment 
for the disability, implying that those records would support 
her claim.  In this regard, the Board observes that 
outpatient treatment records, dated from June 1994 to 
December 1997, reflect that the veteran was diagnosed on 
numerous occasions as having bilateral heel spurs with 
plantar fasciitis.

In addition, during her July 1995, July 1996 and July 1997 
hearings, the veteran essentially testified that she had had 
foot problems while in service and that the problems had 
remained chronic since that time.  In addition, she pointed 
out that she underwent foot surgery during service.  Further, 
the veteran indicated that the chronic symptoms included pain 
and swelling, and she added that her foot problems were one 
of the reasons that she separated from service.

In November 1996, the Board remanded this claim for further 
development and adjudication, to include a VA examination, 
followed by a report in which the physician offered an 
opinion regarding whether any currently diagnosed foot 
disorder was causally or etiologically related to the 
surgical correction of hallux valgus performed during 
service.  Consistent with the Board's remand instructions, 
the veteran was afforded a VA podiatry examination in 
December 1996.  The physician diagnosed only bilateral hallux 
valgus, greater on the left than right.  He noted that this 
did not constitute a service-connected disability, as it was 
common in the female population.  He noted also that there 
were no degenerative changes in the feet, but that there was 
some pes planus, which he considered congenital.  In an 
undated, handwritten addendum, the same physician 
subsequently indicated that the in-service operation was 
performed to correct the veteran's hallux valgus deformity, 
which he indicated was a condition to which one is 
congenitally predisposed.  He indicated that his prior 
examination indicated that the in-service operation did not 
result in full correction.  

Under these circumstances, the Board finds that the veteran's 
claim for service connection for a bilateral foot disorder is 
not plausible.  Simply put, there is no competent medical 
evidence demonstrating a nexus, or medical relationship, 
between the veteran's in-service problems and any foot 
disability diagnosed post-service, to include bilateral heel 
spurs with plantar fasciitis.  Even accepting as credible the 
veteran's assertions of continuing foot symptoms since 
service for purposes of the well-grounded claim analysis, 
there still is no basis for establishing the claim as 
plausible, in the absence of a nexus between symptoms in and 
since service and the veteran's disability.  Moreover, as a 
lay person without appropriate medical training and 
expertise, she is not competent to relate her symptoms to a 
current foot disability, or to otherwise provide a nexus 
between a current foot problems and service.  See Hodges v. 
West, No. 98-1275 (U.S. Vet. App. January 12, 2000); Voerth 
v. West, 13 Vet. App. 117, 120 (1999).

This case is similar to Hodges.  In that case, the Court 
determined that, although the veteran's stomach condition was 
noted during service and there was "abundant" evidence of 
post-service continuity of "stomach-disorder 
symptomatology" based on the appellant's own accounts, as 
well as medical corroboration of continuous stomach problems, 
the veteran's claim was not well grounded.  The Court stated 
that, although there was sufficient evidence to satisfy the 
first two elements of a well grounded claim under section 
3.303(b), the veteran had not submitted sufficient evidence 
of nexus between the present disability and the post-service 
symptomatology.  In doing so, the Court acknowledged that his 
in-service symptoms appeared to be very similar to the 
symptoms that he reported at a post-service examination and 
there was a complete absence of medical evidence showing a 
common underlying cause of those symptoms.  Id., slip op. at 
6-9.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
bilateral foot condition, the claim is not plausible, and, 
hence, not well grounded.  Therefore, VA is under no duty to 
assist the veteran in the development of the facts pertinent 
to that claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo a medical examination.  
See Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would well ground either of the claims for 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Moreover, the Board observes that the RO has 
notified the veteran of the legal requirement of submitting a 
well-grounded claim and of the need to submit evidence 
showing that the disability was incurred in or aggravated by 
service.  Thus, the duty to inform the veteran of the 
evidence necessary to complete his application for service 
connection has been met.  38 U.S.C.A. § 5103(a) (West 1991); 
Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette, 8 Vet. 
App. 69, 77-78 (1995).

As a final point, notwithstanding the apparent contradiction 
between the Board's previously having remanded this case to 
develop her claim of entitlement to service connection for a 
foot disability and the finding that the claim is not well 
grounded, the Board notes that subsequent to the November 
1996 remand, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals (now known as) (Court) 
provided VA with further guidance with respect to the well-
groundedness of service connection claim, including their 
development and adjudication.  See Epps; Morton v. West, 12 
Vet. App. 477 (1999).  Simply stated, a claim may no longer 
be remanded for development pursuant to VA's duty to assist 
unless there is a determination that the claim is well 
grounded.  Id.  

B.  GERD/gastritis

The service medical records reflect that the veteran was 
treated on numerous occasions for recurrent problems 
involving her upper gastro-esophageal tract.  In addition, 
these records show that she was diagnosed on several 
occasions as having GERD and gastritis, as well as 
hyperacidity syndrome and peptic ulcer disease.  In her 
statements and July 1995, July 1996 and July 1997 hearing 
testimony, the veteran asserted that service connection was 
warranted on a direct basis due to the in-service diagnoses 
and the continuity of symptomatology.  She alternatively 
argued that service connection was also warranted on a 
secondary basis on the ground that the disability was 
etiologically related to her service-connected pancreatitis.

In the November 1996 remand, the Board noted the veteran's 
contentions and indicated that record, including the findings 
contained in the February 1996 VA Alimentary Appendages 
(gastrointestinal) examination report, raised the issue of 
entitlement to service connection for the GERD/gastritis and 
remanded the issue to the RO for adjudication.

A review of the VA outpatient treatment and hospitalization 
records reflects that the veteran has repeatedly been 
diagnosed as having both GERD and gastritis.  With respect to 
the etiology of the disabilities, the Board observes that a 
March 1994 surgical pathology report indicates that an EGD 
(esophagogastroduodenoscopy) was performed that revealed that 
the veteran had "multiple erosions suggestive of NSAID 
[nonsteroidal anti-inflammatory drug] induced gastritis."

In addition, in the February 1996 VA examination report, the 
examiner reviewed the veteran's pertinent medical history, 
including noting the numerous entries reflecting treatment 
for gastrointestinal problems, and reported that she had been 
diagnosed as having both pancreatitis and gastritis during 
service.  Further, in the report, the physician stated that 
the veteran had suffered from both chronic pancreatitis and 
chronic reflux esophagitis and gastritis since service.  The 
examiner diagnosed the veteran as having chronic 
pancreatitis, as well as chronic, severe, esophageal reflux 
disease, and chronic gastritis, and opined that all of these 
disabilities were "service-connected."

Further, pursuant to the Board's remand instruction that the 
RO adjudicate claims for service connection for esophageal 
reflux disease and gastritis, in December 1996, the veteran 
was afforded VA examination.  The physician indicated that 
the veteran was service-connected for pancreatitis and noted 
the examination was being conducted in part due to her claim 
for service connection for GERD/gastritis.  The examiner 
reviewed the veteran's pertinent in-service medical history, 
including numerous diagnoses of GERD and gastritis, as well 
as the fact that she had undergone a cholecystectomy in 1977.  
The physician also noted the veteran's gastrointestinal 
complaints.

The physician diagnosed gastritis, which he opined, was 
probably due to acid peptic disease, and GERD by history.  
After offering his diagnoses, in response to the rating 
board's request, he discussed whether there was any 
relationship between either the veteran's GERD or her 
gastritis and her service-connected pancreatitis and 
cholecystectomy.  The physician stated that her pancreatitis 
was reasonably related to the fact that she had a stone in 
her bile duct during service, which he explained can 
sometimes lead to chronic pancreatitis; however, he said that 
recurrent acute scarring "may set up a chronic 
pancreatitis."  He added that it was more difficult to make 
a connection between acid peptic disease, cholecystitis and 
pancreatitis.  Although noting that they were situated close 
to each other anatomically and that the pain patterns were 
quite similar, he stated that pancreatitis and cholecystitis 
do not cause acid pectic disease, which he explained resulted 
from acid over-secretion from the stomach for gastritis and 
"for [GERD], incompetence of the gastroesophageal 
sphincter."  Thus, he concluded that the veteran's gastritis 
and GERD were not related to her pancreatitis and 
cholecystectomy.

Based on a careful review of the record, the Board concludes 
that direct service connection for GERD with gastritis is 
warranted.  In reaching this determination, the Board notes 
that the veteran was diagnosed as having each of these 
disabilities during service and that she has complained of 
chronic and recurrent symptoms since that time.  Further, the 
February 1996 VA examiner specifically noted this in-service 
and post-service history, and subsequent to his physical 
examination of the veteran, concluded that both her GERD and 
gastritis had been chronic since her period of military 
service.  In addition, the testimony of her spouse, as well 
as the recurrent VA treatment she has received for her 
gastrointestinal problems, are consistent with this 
conclusion.  Moreover, there is no competent medical evidence 
of record contrary to the opinion expressed by the February 
1996 examiner.  

The evidence with regard to the veteran's secondary service 
connection claim for this benefit is less clear.  As 
discussed above, the evidence shows that the veteran treated 
the pain resulting from her bilateral varicose veins with 
both aspirin and Naprosyn, both of which are NSAIDs.  In this 
regard, the Board notes that in March 1994, a VA examiner 
indicated that an EGD revealed findings showing multiple 
erosions consistent with NSAID-induced gastritis.  However, 
in the December 1996 VA examination report, the physician 
indicated that there was no recognized etiological 
relationship between these disabilities; in offering this 
conclusion, though, he did not comment on whether any 
treatment for any other service-connected disability.  In any 
event, however, in light of the Board's determination that 
her GERD with gastritis had its onset in service, the claim 
that for secondary service connection for this disability is 
moot.

C.  Psychiatric disability

Because the RO has denied the veteran's claim for service 
connection for psychiatric disability as secondary to her 
service-connected disabilities on the basis that it was not 
well grounded, the preliminary question to be answered in 
this case is whether the veteran has in fact presented 
evidence of well-grounded claim.  As discussed above, a well-
grounded claim is not necessarily a claim that will 
ultimately be deemed allowable, but is must be a plausible 
and properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps; Murphy.

In numerous statements and during her July 1995, July 1996 
and July 1997 hearing, the veteran asserted that she suffered 
from a psychiatric disability that was related to her 
service-connected disabilities, and particularly to her 
bilateral varicose veins and pancreatitis.  Further, during 
the July 1996 hearing, the veteran stated that a VA examiner 
had specifically told her that she suffered from depression 
that was due to her varicose veins.  In addition, her 
representative cited the Court's decision in Allen v. Brown, 
7 Vet. App. 439 (1995), in support of her claim, arguing that 
the evidence showed that her service-connected disabilities 
aggravated her psychiatric disorders.

A review of the VA outpatient treatment and hospitalization 
records and reports discloses that she has been received 
significant VA treatment for psychiatric disability and that 
she has been diagnosed as having several psychiatric 
disorders, including generalized anxiety disorder and 
depression.

In the November 1996 remand, the Board instructed the RO to 
afford the veteran a VA psychiatric examination to ascertain 
the nature, severity, and etiology of any disorders found to 
be present.  In addition, the Board indicated that, in the 
examination report, the physician should offer an opinion as 
to whether any currently diagnosed psychiatric disorder was 
causally or etiologically related to a service-connected 
disability.  

Consistent with the Board's request, the veteran was afforded 
a VA psychiatric examination in December 1996.  The physician 
diagnosed the veteran as having a dysthymic disorder and a 
panic disorder.  Thereafter, with respect to whether there 
was a relationship between the veteran's psychiatric 
disorders and her service-connected disabilities, in an 
addendum to that report, the physician commented "It appears 
that [the veteran's] psychiatric disorders preceded her 
physical problems.  Her psychiatric disorders limit her 
ability to cope with stress.  Her physical problems 
undoubtedly add to her stress and tax her already limited 
ability to cope with her problems."

As such, in the December 1996 VA examiner's opinion, the 
examiner essentially indicated that symptomatology from the 
veteran's service-connected disabilities, in part, aggravated 
her psychiatric disability.  Hence, the Board finds that the 
veteran's claim is, at least, plausible.  See Harder; Allen.  
Accordingly, the Board finds that the veteran has submitted a 
well-grounded claim of entitlement to secondary service 
connection for psychiatric disability.



ORDER

Entitlement to an increased rating for bilateral varicose 
veins, prior to February 1, 1998, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent evaluation for bilateral 
varicose veins is restored.

In the absence of evidence of a well-grounded claim, service 
connection for bilateral heel spurs with plantar fasciitis is 
denied.

Service connection for GERD with gastritis is granted.

As evidence of a well-grounded claim for secondary service 
connection for psychiatric disability has been presented, the 
appeal is granted to this extent.


REMAND

As discussed above, the Board has restored the veteran's 30 
percent evaluation for bilateral veins, effective February 1, 
1998.  However, additional development is needed to evaluate 
the claim for a higher evaluation, since that date, under 
both the former and revised criteria.  Inasmuch as the record 
indicates that she has been receiving ongoing VA treatment, 
the RO must obtain and associate with the record outstanding 
records of, particularly, VA medical treatment/evaluation 
since December 1997.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). The Board further finds that, 
after those records are associated with the claims folder, 
the veteran should arrange for the veteran to undergo another 
VA vascular examination because she has not been afforded one 
since December 1996, which should take into account the 
records of that treatment.

Additionally, when readjudicating the veteran's claim for an 
increased rating for her bilateral varicose veins since 
February 1, 1998 under both the former and revised criteria, 
and applying the more favorable result, the RO should 
consider Karnas, as well legal authority that provides that a 
disability rating in effect at the time the Rating Schedule 
is revised cannot be reduced due to the change in the Rating 
Schedule, unless an improvement in the veteran's disability 
is shown to have occurred.  See 38 U.S.C.A. § 1155; see 
Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. 
§ 3.951(a) (1998).  In this regard, the Board reiterates that 
the veteran's bilateral varicose veins are currently 
evaluated as one disability under the former regulations and 
rated as 30 percent disabling.  As such, although the new 
rating criteria provide that the bilateral condition is now 
rated as two independent disabilities of the lower 
extremities, subject to the application of 38 C.F.R. § 4.26, 
on remand, the RO should consider whether separate 
evaluations would be consistent with 38 U.S.C.A. § 1155; 
38 C.F.R. § 3.951(a).  See DeSousa v. Gober, 10 Vet. App. at 
467.

In addition, with respect to the veteran's claim for 
secondary service connection for a psychiatric disability, 
the Board notes that, because the veteran has submitted a 
well-grounded claim, the RO must now consider the claim on 
the merits.  Prior to adjudication of the claim on the 
merits, however, the Board finds that additional development 
is warranted to fulfill the duty to assist, including having 
her undergo a VA psychiatric examination to determine the 
current extent and etiology of the veteran's psychiatric 
impairment.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  However, 
prior to scheduling such an examination, the RO should obtain 
and associate with the claims file all outstanding records of 
medical treatment of the veteran, to include those dated 
since December 1997 relating to her VA outpatient care at the 
Columbia VAMC for this disability so that the physician's 
review of the veteran's documented medical history is 
complete.

Further, as discussed above, the Board has determined that 
service connection is warranted for the veteran's GERD with 
gastritis.  Hence, on remand, the RO must assign an 
evaluation for this disability.  In this regard, the Board 
observes that, pursuant to 38 C.F.R. § 4.114, ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, are not be combined with each other; 
the veteran's pancreatitis is currently evaluated as 30 
percent disabling under Diagnostic Code 7347.  38 C.F.R. 
§ 4.114 further provides that a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

Thus, as the veteran is now service-connected for two 
disorders of the digestive system, until the veteran's 
service-connected GERD with gastritis is rated, the 
evaluation of that disability is inextricably intertwined 
with the issue of entitlement to an increased rating for the 
veteran's service-connected pancreatitis.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

In addition, in written argument dated in October 1996, the 
veteran's representative asserted that the veteran sought a 
compensable rating for the service-connected residuals of her 
cervical dysplasia.  To date, however, the RO has not 
considered this increased rating claim.  Such fact would 
normally warrant referral of the raised claim to the RO.  
Here, however, the Board notes that resolution of the 
increased rating claim could impact upon the Board's 
consideration of the total rating issue.  Moreover, if an 
increased rating were granted for this condition, and 
depending on the evaluation assigned for the veteran's 
service-connected GERD with gastritis and pancreatitis (which 
as noted above, will be given a single disability evaluation 
reflecting the predominant disability picture of the 
veteran's disability of the digestive system), as well as the 
resolution of the veteran's claim for an increased rating for 
her bilateral varicose veins, if a single or combined 100 
schedular evaluation resulted, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that the raised and 
certified claims for increased ratings are inextricably 
intertwined with the total rating claim, and that they must 
be considered together; hence, a decision on the total rating 
issue would now be premature.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  With respect to the total rating 
claim, however, the physician(s) who examine the veteran with 
respect to her digestive, vascular, psychiatric and 
gynecological disabilities should include an opinion as to 
whether the veteran is unemployable as a result of her 
service-connected disabilities.  See Colayang v. West, 12 
Vet. App. 524, 538 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

Accordingly, the Board hereby REMANDS this matter to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records, dated 
since December 1997, from the Columbia 
VAMC, and from any other facility or 
source identified by the veteran.  The 
aid of the veteran and her representative 
in securing such records, should be 
enlisted, as needed.  However, if any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current nature, 
etiology, and extent of any psychiatric 
condition found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in her claims file (3 
folders), including a complete copy of 
this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  In addition, the 
physician is specifically requested to 
offer opinions as to the following: (a) 
whether  it is at least as likely as not 
that her psychiatric condition 
is etiologically related to her service-
connected disabilities; if there is no 
etiological relationship, 
then (b) whether the service-connected 
disabilities aggravate her psychiatric 
condition; and, if so, (c) the level 
of disability that is attributable to 
such aggravation.  The examiner must 
provide the complete rationale underlying 
any conclusions drawn or opinions 
expressed, citing, where necessary, to 
specific evidence in the record.  The 
report must be typewritten.

3.  After completion of the actions 
requested above, the RO should arrange 
for the veteran to undergo appropriate VA 
examination to determine the current 
nature, extent and severity of her 
service-connected pancreatitis, GERD with 
gastritis, bilateral varicose veins and 
residuals of her cervical dysplasia.  It 
is imperative that the physician(s) who 
is/are designated to examine the veteran 
reviews all pertinent evidence in her 
claims file (3 folders), including a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  The 
physician(s) must provide assessments of 
the severity of the veteran's service-
connected vascular, digestive and 
gynecological disabilities.  The 
examiner(s) also should specifically 
offer an opinion as to whether, without 
regard to the veteran's age or the impact 
of nonservice-connected disabilities, it 
is at least as likely as not that the 
veteran's service-connected disabilities, 
either individually or in the aggregate, 
render the veteran unable to obtain or 
retain substantially gainful employment.  
If the examiner(s) is/are unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner(s) should clearly so state.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should assign a disability evaluation for 
the veteran's service-connected GERD with 
gastritis.  In doing so, the RO should 
consider whether staged rating is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Further, in 
evaluating the severity of the veteran's 
disorders of the digestive system, e.g., 
her pancreatitis with cholecystectomy and 
GERD with gastritis, the RO should do so 
in light of the note preceding the 
diagnostic codes contained in 38 C.F.R. 
§ 4.114.  In addition, the RO must 
readjudicate the veteran's certified 
claim for an increased rating for her 
bilateral varicose veins, currently rated 
as one disability and evaluated as 30 
percent disability.  In doing so, the RO 
must continue to take into consideration 
both the former and the revised criteria 
for evaluating cardiovascular disorders, 
as well as 38 U.S.C.A. § 1155, Fugere v. 
Derwinski, 972 F.2d 331 (Fed. Cir. 1992) 
and 38 C.F.R. § 3.951(a).  Further, the 
RO must adjudicate the veteran's claim 
for secondary service connection for 
psychiatric disability.  If service 
connection is established for a 
psychiatric disability, a rating for that 
disorder should also be assigned.  Then, 
if it has not been rendered moot, (see 
Green v. West, 11 Vet. App. 472, 476 
(1998), citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) and VAOPGCPREC 6-
99)), the RO should readjudicate the 
veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities.  The RO should provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, she and her 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The parties need take no action until otherwise 
notified, but they may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



